Case 8:21-bk-10525-ES       Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56   Desc
                             Main Document    Page 1 of 13


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12
      In re:                                      Case No.: 8:21-bk-10525-ES
 13

 14   THE SOURCE HOTEL, LLC, a                    Chapter 11
      California limited liability company,
 15                                               DEBTOR’S RESPONSE TO SHADY BIRD
               Debtor and Debtor in Possession.   LENDING,    LLC’S   SUPPLEMENTAL
 16                                               STATEMENT RE (1) MOTION OF SHADY
                                                  BIRD LENDING, LLC FOR ORDER
 17
                                                  EXCUSING STATE COURT RECEIVER
 18                                               FROM     TURNOVER     OF     ASSETS
                                                  PURSUANT TO 11 U.S.C. § 543; AND (2)
 19                                               MOTION FOR RELIEF FROM THE
                                                  AUTOMATIC STAY UNDER 11 U.S.C. §
 20                                               363       (WITH        SUPPORTING
                                                  DECLARATIONS) (REAL PROPERTY);
 21
                                                  SUPPLEMENTAL DECLARATION OF
 22                                               MATTHEW L. SAMS IN SUPPORT
                                                  THEREOF
 23
                                                  Hearing:
 24                                               Date:    June 3, 2021
                                                  Time:    2:00 p.m.
 25
                                                  Place:   ZoomGov
 26
 27

 28



                                                  1
Case 8:21-bk-10525-ES       Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56                Desc
                             Main Document    Page 2 of 13


  1          The Source Hotel, LLC, a California limited liability company and the chapter 11 debtor

  2   and debtor-in-possession herein (the “Debtor”), hereby files this response to Shady Bird Lending,

  3   LLC’s Supplemental Statement Re (1) Motion Of Shady Bird Lending, LLC For Order Excusing

  4   State Court Receiver From Turnover Of Assets Pursuant To 11 U.S.C. § 543, And (2) Motion

  5   For Relief From The Automatic Stay Under 11 U.S.C. § 363 (With Supporting Declarations)

  6   (Real Property) [Doc. No. 135] (the “Brief”) filed by Shady Bird Lending, LLC (“Shady Bird”)

  7   in the Debtor’s bankruptcy case.

  8          As noted in the supplemental opposition filed by the Debtor [Doc. No. 130] (the

  9   “Supplemental Opposition”) to (i) the Motion Of Shady Bird Lending, LLC For Order Excusing
 10   State Court Receiver From Turnover Of Assets Pursuant To 11 U.S.C. § 543 [Doc. No. 51] (the

 11   “Receiver Motion”), and (ii) the Notice Of Motion And Motion For Relief From The Automatic

 12   Stay Under 11 U.S.C. § 363 (Real Property) [Doc. No. 62] (the “RFS Motion,” and together with

 13   the Receiver Motion, the “Motions”), and the declarations submitted by the Debtor in support of

 14   such Supplemental Opposition, the Debtor obtained its own property inspection and evaluation

 15   report (the “SCW Report”) from Matthew L. Sams of SC Wright Group (“SCW”). A true and

 16   correct copy of the SCW Report is attached as Exhibit A to the Declaration of Matthew L. Sams

 17   filed concurrently with the Supplemental Opposition.

 18          The SCW Report confirms the Debtor’s estimate (at 85%) of the completion of

 19   construction of the Debtor’s partially completed seven-story hotel property located in the City of

 20   Buena Park, County of Orange, State of California (the “Hotel”), confirms the Debtor’s estimates

 21   of the costs and time required to complete construction of the Hotel, confirms that the allegations

 22   made by Shady Bird regarding the Debtor’s purported failure to adequately maintain, protect and

 23   secure the Hotel are exaggerated, and confirms that the Hotel property has been adequately

 24   maintained and is in good condition (particularly after the work that has been performed by the

 25   Receiver to date using approximately $95,000 of the “gifted” funds offered by Shady Bird to the

 26   Debtor’s estate).
 27          The Debtor and its expert, Mr. Sams, have reviewed the Brief filed by Shady Bird, as

 28   well as the “Preconstruction Phase 2A Progress Report” prepared by Carine, Inc. at the request



                                                      2
Case 8:21-bk-10525-ES       Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56                Desc
                             Main Document    Page 3 of 13


  1   of Shady Bird and/or the Receiver, Bellann Raile (the “Carine Report”), which is attached as

  2   Exhibit A to the Brief. The Debtor and Mr. Sams submit that the Brief and the Carine Report

  3   filed by Shady Bird further confirm that the allegations made by Shady Bird regarding the state

  4   of disrepair of the Hotel were largely exaggerated, that the Hotel property is in good (albeit

  5   incomplete) condition, and that any “urgent” repairs or maintenance issues required to be

  6   addressed at the Hotel have been addressed or are in the process of being addressed by the

  7   Receiver. There is certainly no basis to conclude, as Shady Bird has, that the Hotel is currently

  8   in a “neglected and dilapidated state” – in fact, the information provided in the various expert

  9   reports, including Shady Bird’s own expert reports, conclude the opposite. The following are
 10   issues initially noted by the Receiver and Shady Bird in the Motions (and at the initial hearing on

 11   the Receiver Motion) as issues of immediate concern, which have ultimately proven not to be

 12   urgent or problematic issues:

 13               Fire sprinkler system. At the hearing on the Motions, the Receiver noted that the

 14                completion of the Hotel’s fire sprinkler system was an issue of immediate concern.

 15                As the Receiver and Shady Bird appear to now acknowledge, it is not practical (nor

 16                industry practice) to complete the fire sprinkler system given the current state of

 17                construction as such system will not be operational until the controls, smoke

 18                detectors and drywall are installed and completed.

 19               Moisture inspection and water intrusion.          The Receiver retained American

 20                Integrated Resources, Inc. (“AIRI”) to conduct a moisture testing and water

 21                intrusion inspection at the Hotel, at a cost of $15,882. As noted in the report

 22                prepared by AIRI, a copy of which is attached as Exhibit 2 to the Debtor’s

 23                Supplemental Opposition, “[n]o moisture levels were found to be elevated in any of

 24                the areas tested in this investigation.” Given AIRI’s findings that there were no

 25                elevated moisture levels, and the confirmation in the Carine Report that Carine, Inc.

 26                “did not observe any mold on visible surfaces [at the Hotel,]” there is no possibility
 27                of mold at the Hotel and there is no legitimate reason to obtain a mold inspection

 28



                                                      3
Case 8:21-bk-10525-ES      Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56               Desc
                            Main Document    Page 4 of 13


  1               report. Nevertheless, if the Receiver and Shady Bird wish to spend the gifted funds

  2               from Shady Bird to obtain such a report, the Debtor has no objection.

  3              Pool deck repairs. Shady Bird and the Receiver initially noted that the pool deck

  4               would require “substantial repair.” However, as acknowledged in Shady Bird’s

  5               brief, any potential issue with the pool deck can be addressed when construction

  6               resumes by applying a fresh coat of the fluid applied membrane noted by SCW in

  7               its report to the pool deck.

  8              Pool water accumulation. Shady Bird and the Receiver initially noted that the pool

  9               had an accumulation of water and trash which they surmised could make the pool a
 10               breeding ground for disease carrying mosquitos. As noted in the SCW Report,

 11               SCW observed that the pool was dry during its visual inspection.            And as

 12               acknowledged in Shady Bird’s Brief, the Receiver has been informed that “keeping

 13               the pool free of water is all that needs to be done at this time.”

 14              Roof issues. Shady Bird and the Receiver initially noted that there were substantial

 15               roof issues which permit the intrusion of water into the structure. However, as

 16               noted in the SCW Report and in Shady Bird’s Brief, the work performed by Best

 17               Incorporated at the Receiver’s request appears to have fully addressed this issue.

 18               Moreover, as the report obtained by the Receiver from AIRI indicates, there were

 19               no elevated moisture levels found in the areas tested (including the top/7th floor,

 20               where the concerns about water intrusion were focused), so there are no outstanding

 21               roof issues at this time.

 22              Broken window. While the Debtor does not believe that the broken glass in one of

 23               the Hotel windows is an issue that required immediate attention nor one that

 24               compromised the integrity of the Hotel, the Debtor notes that the Receiver has now

 25               addressed this issue by retaining Lakewood Glass & Screen to replace the broken

 26               window and repair a loose glass window, at a cost of $25,823.
 27          In its Brief, Shady Bird notes that the Receiver has provided “protective plastic

 28   membrane over carpeted floors in all hotel rooms.” However, as noted by the Debtor’s expert in



                                                       4
Case 8:21-bk-10525-ES       Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56                  Desc
                             Main Document    Page 5 of 13


  1   his supplemental declaration attached hereto, no more than 10% of the Hotel rooms have any

  2   carpet, so the Receiver’s efforts in that regard are very limited in scope and therefore of

  3   correspondingly limited benefit to the Hotel. Shady Bird also expresses concern for the first time

  4   in its Brief (and in the Carine Report) about the certification of the wiring that has been installed

  5   at the Hotel. Any such concerns are speculative and premature. As noted by the Debtor’s expert

  6   in his supplemental declaration attached hereto, it would be an extreme anomaly for an

  7   electrical/lighting subcontractor and the general contractor or construction manager (here,

  8   Swinerton Builders, who Shady Bird has apparently consulted with regarding the Hotel) to install

  9   wiring for a project of this scale without following the submittal process for certification. The
 10   certification of the wiring can be easily confirmed by obtaining copies of the submittals on the

 11   wiring installed by the electrical/lighting subcontractor. The Debtor has introduced the Receiver

 12   to Evergreen Electric Construction, which was the electrical subcontractor for the Hotel, so the

 13   Debtor presumes that the Receiver has received (or will receive shortly) confirmation of the

 14   foregoing from Evergreen Electric Construction.

 15          Shady Bird relies primarily (if not solely) on its allegations that the Debtor has failed to

 16   adequately maintain, protect and secure the Hotel and that the Hotel is therefore in a state

 17   disrepair to request the relief it seeks in the Receiver Motion and the RFS Motion. However, as

 18   discussed above and in the Debtor’s Supplemental Opposition, Shady Bird’s allegations are

 19   belied by the numerous expert reports in the record before this Court. The expert reports confirm

 20   that the Hotel property is in good condition, and that any necessary maintenance work and

 21   repairs have now been performed by the Receiver. Given the Debtor’s historical knowledge and

 22   experience with the Hotel project, the Debtor is more than capable of ensuring the continued

 23   security and maintenance of the Hotel while it seeks to reorganize its financial affairs through

 24   this bankruptcy case. Under these circumstances, the Debtor submits that Shady Bird has failed

 25   to meet its burden of affirmatively demonstrating that it is in the best interests of all creditors to

 26   keep the Receiver in place and to have the Receiver excused from compliance with the turnover
 27   requirements of 11 U.S.C. § 543.

 28



                                                        5
Case 8:21-bk-10525-ES       Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56                Desc
                             Main Document    Page 6 of 13


  1          Furthermore, Shady Bird has introduced no evidence to indicate that the value of the

  2   Hotel has declined since the Petition Date. Shady Bird and its interest in the Hotel and the

  3   Debtor’s other assets are in no worse position than it was prior to the Petition Date and

  4   imposition of the automatic stay, particularly where, as here, the Receiver has been in sole

  5   possession and control of the Hotel since the Petition Date. In fact, given the work performed at

  6   the Hotel at the Receiver’s behest in the last few weeks, the value of the Hotel has arguably

  7   improved since the Petition Date. Shady Bird’s interest in the Hotel and the Debtor’s other

  8   assets is therefore adequately protected and no “cause” exists to grant relief from the automatic

  9   stay under 11 U.S.C. § 362(d)(1).
 10          As set forth in the Debtor’s initial opposition to the RFS Motion, there is ample equity in

 11   the Hotel property, which will allow for a recovery to creditors other than just Shady Bird. The

 12   Debtor has been, and continues to be, engaged in active discussions with prospective lenders and

 13   investors regarding the terms for debtor-in-possession and/or exit financing, which will provide

 14   the Debtor with the funding necessary to complete the construction of the Hotel, service debt,

 15   operate the Hotel until operations can be stabilized, and potentially fund a feasible plan of

 16   reorganization in the Debtor’s case. In addition, and on a parallel path to the Debtor’s efforts to

 17   obtain debtor-in-possession and/or exit financing to propose a plan of reorganization, the Debtor

 18   intends to immediately retain a commercial real estate broker (subject, of course, to the approval

 19   of the Court) and commence a marketing and sale process for the Hotel. The Debtor submits that

 20   it is in the best interests of all creditors to deny the RFS Motion and permit the Debtor to pursue

 21   these parallel paths so that all creditors may benefit (not just Shady Bird).

 22   ///

 23   ///

 24   ///

 25   ///

 26   ///
 27   ///

 28



                                                        6
Case 8:21-bk-10525-ES        Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56         Desc
                              Main Document    Page 7 of 13


  1          For all of the reasons set forth above and in the Debtor’s initial opposition and

  2   Supplemental Opposition to the Motions, the Debtor respectfully requests that both Motions be

  3   denied at this time.

  4   Dated: May 27, 2021                       THE SOURCE HOTEL, LLC

  5

  6

  7                                             By:
                                                        RON BENDER
  8                                                     JULIET Y. OH
  9                                                     LEVENE, NEALE, BENDER, YOO
                                                           & BRILL L.L.P.
 10                                                     Attorneys for Chapter 11 Debtor and
                                                        Debtor-in-Possession
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28



                                                   7
Case 8:21-bk-10525-ES          Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56             Desc
                                Main Document    Page 8 of 13


  1                 SUPPLEMENTAL DECLARATION OF MATTHEW L. SAMS
  2          I, Matthew L. Sams, hereby declare as follows:

  3          1.      I have personal knowledge of the facts set forth below and, if called to testify, I

  4   would and could competently testify thereto. I am a Senior Vice President of SC Wright Group

  5   (“SCW”), a forensic construction firm which provides expert forensic construction services to a

  6   wide range of clients, including developers, owners, general contractors, insurance companies and

  7   attorneys, throughout the United States. As an active and experienced construction firm for over

  8   two decades, SCW’s services are enhanced by SCW’s “real life” knowledge of construction, which

  9   in turn makes SCW uniquely capable of accurately determining the costs of repair, construction

 10   and reconstruction on a wide range of projects. I am a licensed general building contractor in the

 11   states of California, Montana and Nebraska, and I        have been consistently involved in the

 12   construction industry for over 44 years, including the last 25 years specializing in forensic

 13   construction services.

 14          2.      SCW and I were retained by counsel for M+D Properties, which I am advised and

 15   believe is the non-member manager of The Source Hotel, LLC, the debtor and debtor-in-

 16   possession herein (the “Debtor”), to inspect and evaluate the Debtor’s partially completed seven-

 17   story full-service hotel located in the City of Buena Park, County of Orange, State of California

 18   (the “Hotel”), and to prepare a written property inspection and evaluation report for the Hotel. A

 19   true and correct copy of the property inspection and evaluation report prepared by SCW (the

 20   “SCW Report”), which I prepared, was previously submitted to the Court.

 21          3.      I submit this supplemental declaration in support of the Debtor’s response (the

 22   “Response”) to Shady Bird Lending, LLC’s Supplemental Statement Re (1) Motion Of Shady Bird

 23   Lending, LLC For Order Excusing State Court Receiver From Turnover Of Assets Pursuant To 11

 24   U.S.C. § 543, And (2) Motion For Relief From The Automatic Stay Under 11 U.S.C. § 363 (With

 25   Supporting Declarations) (Real Property) (the “Brief”) filed by Shady Bird Lending, LLC (“Shady

 26   Bird”) in the Debtor’s bankruptcy case. I have reviewed the Response to which this supplemental

 27   declaration is attached and I believe that the statements set forth therein of which I have personal

 28   knowledge are true and accurate. All capitalized terms not specifically defined herein shall have



                                                       8
Case 8:21-bk-10525-ES       Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56                 Desc
                             Main Document    Page 9 of 13


  1   the meanings ascribed to them in the Response.

  2          4.      I have reviewed the Brief filed by Shady Bird, as well as the “Preconstruction Phase

  3   2A Progress Report” prepared by Carine, Inc. at the apparent request of Shady Bird and/or the

  4   Receiver, Bellann Raile (the “Carine Report”), which is attached as Exhibit A to the Brief.

  5          5.      I believe that the Brief and the Carine Report filed by Shady Bird confirm that the

  6   allegations that have been made by Shady Bird in its prior filings with the Court regarding the state

  7   of disrepair of the Hotel (which filings I have reviewed) were largely exaggerated, that the Hotel

  8   property is in good (albeit incomplete) condition, and that any “urgent” repairs or maintenance

  9   issues required to be addressed at the Hotel have been addressed or are in the process of being
 10   addressed by the Receiver. I do not believe there is any basis to conclude that the Hotel is

 11   currently in a “neglected and dilapidated state” as I understand Shady Bird contends. In fact, I

 12   believe that the information provided in the SCW Report and in the various expert reports

 13   submitted by Shady Bird’s own experts conclude the opposite.

 14          6.      The following are issues which I am advised and understand were initially noted by

 15   the Receiver and Shady Bird in the Motions (and at the initial hearing on the Receiver Motion) as

 16   issues of immediate concern, which I believe are ultimately not urgent or problematic issues:

 17               Fire sprinkler system. It is not practical (nor industry practice) to complete the fire

 18                sprinkler system given the current state of construction as such system will not be

 19                operational until the controls, smoke detectors and drywall are installed and

 20                completed.

 21               Moisture inspection and water intrusion. I reviewed the moisture testing and

 22                water intrusion inspection report obtained by the Receiver from American

 23                Integrated Resources, Inc. (“AIRI”). The report prepared by AIRI stated that “[n]o

 24                moisture levels were found to be elevated in any of the areas tested in this

 25                investigation.” I am a certified mold inspector and remediator. Based on my

 26                experience and knowledge with respect to mold inspections and remediation, there
 27                is no possibility of mold at the Hotel given AIRI’s findings that there were no

 28                elevated moisture levels, the confirmation in the Carine Report that Carine, Inc.



                                                       9
Case 8:21-bk-10525-ES    Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56               Desc
                          Main Document    Page 10 of 13


  1             “did not observe any mold on visible surfaces [at the Hotel,]” and my own visual

  2             inspections of the Hotel during which I did not observe any mold. Under these

  3             circumstances, I do not believe a mold inspection is necessary and would not

  4             recommend such an inspection to a client.

  5            Pool deck repairs. I do not believe that the pool deck requires “substantial repair.”

  6             I believe that any potential issue with the pool deck can and will be addressed when

  7             construction resumes by applying a fresh coat of the fluid applied membrane (as

  8             noted in the SCW Report).

  9            Pool water accumulation. As noted in the SCW Report, I observed that the pool
 10             was dry during my visual inspections. I agree with the information provided to the

 11             Receiver, as acknowledged in Shady Bird’s Brief, that “keeping the pool free of

 12             water is all that needs to be done at this time.”

 13            Roof issues. I am advised that Shady Bird and the Receiver initially noted that

 14             there were substantial roof issues which permit the intrusion of water into the

 15             structure.   As noted in the SCW Report and in Shady Bird’s Brief, the work

 16             performed by Best Incorporated at the Receiver’s request appears to have fully

 17             addressed this issue. Moreover, as the report obtained by the Receiver from AIRI

 18             indicates, there were no elevated moisture levels found in the areas tested (including

 19             the top/7th floor, where the concerns about water intrusion were focused), so there

 20             does not appear to be any outstanding roof issues at this time.

 21            Broken window. While I do not believe that the broken glass in one of the Hotel

 22             windows is an issue that required immediate attention nor one that compromised the

 23             integrity of the Hotel, I note that the Receiver has now addressed this issue by

 24             retaining Lakewood Glass & Screen to replace the broken window and repair a

 25             loose glass window, at a cost of $25,823.

 26
 27

 28



                                                    10
Case 8:21-bk-10525-ES   Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56   Desc
                         Main Document    Page 11 of 13
Case 8:21-bk-10525-ES                Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56                                       Desc
                                      Main Document    Page 12 of 13

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3   A true and correct copy of the foregoing document entitled DEBTOR’S RESPONSE TO SHADY BIRD
      LENDING, LLC’S SUPPLEMENTAL STATEMENT RE (1) MOTION OF SHADY BIRD LENDING, LLC
  4   FOR ORDER EXCUSING STATE COURT RECEIVER FROM TURNOVER OF ASSETS PURSUANT
      TO 11 U.S.C. § 543; AND (2) MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11
  5   U.S.C. § 363 (WITH SUPPORTING DECLARATIONS) (REAL PROPERTY); SUPPLEMENTAL
      DECLARATION OF MATTHEW L. SAMS IN SUPPORT THEREOF will be served or was served (a) on
  6   the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
      below:
  7
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  8   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On May 27, 2021, I checked the CM/ECF docket for this bankruptcy case or
  9   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
      receive NEF transmission at the email addresses stated below:
 10
               Ron Bender rb@lnbyb.com
 11            Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
               Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
 12            Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
                cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
 13            Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
               Nancy S Goldenberg nancy.goldenberg@usdoj.gov
 14            Peter F Jazayeri peter@jaz-law.com
               Daniel A Lev dlev@sulmeyerlaw.com,
 15             ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
               Grant A Nigolian grant@gnpclaw.com,
 16             process@gnpclaw.com;grant.nigolian@gmail.com
               Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 17            Ho-El Park hpark@hparklaw.com
               Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
 18            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

 19
      2. SERVED BY UNITED STATES MAIL: On May 27, 2021, I served the following persons and/or
 20   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 21   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 22
      None.
 23
                                                                                       Service List continued on attached page
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10525-ES                Doc 149 Filed 05/27/21 Entered 05/27/21 17:27:56                                       Desc
                                      Main Document    Page 13 of 13

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on May 27, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      Served via Overnight Mail
  5   Hon. Erithe A. Smith
      United States Bankruptcy Court
  6   Ronald Reagan Federal Building and Courthouse
      411 West Fourth Street, Suite 5040 / Courtroom 5A
  7   Santa Ana, CA 92701-4593

  8
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
  9
       May 27, 2021                      Stephanie Reichert                              /s/ Stephanie Reichert
 10
       Date                              Type Name                                       Signature
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
